•           •           •     
  •          •         •





MEMORANDUM OPINION

No. 04-09-00803-CR

IN RE Jason MIEARS

Original Proceeding

 
PER CURIAM
 
Sitting:            Phylis J. Speedlin, Justice
Steven C. Hilbig, Justice
Marialyn Barnard, Justice
 
Delivered and Filed: December 23, 2009 

PETITION FOR WRIT OF PROHIBITION DENIED
            On December 14, 2009, relator Jason Miears filed a petition for writ of prohibition,
complaining the 379th Judicial District Court does not have jurisdiction over the pending criminal
proceeding.  The court has considered relator’s petition for writ of prohibition and is of the opinion
that relator is not entitled to the relief sought.  Accordingly, the petition for writ of prohibition is
DENIED.  See Tex. R. App. P. 52.8(a).   
PER CURIAM
DO NOT PUBLISH